Citation Nr: 1752058	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  12-28 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1987 to April 1990.

This matter comes before the Board on appeals from September 2011 and June 2012 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In a February 2015 remand, the Veteran's psychiatric claim was remanded for further development.  In April 2016, the Board denied the Veteran's claim.   

The Veteran and VA filed a Joint Motion for Partial Remand (JMPR) with the United States Court of Appeals for Veterans Claims (CAVC) in March 2017.  In March 2017, CAVC granted the JMPR to allow the Veteran an opportunity to submit additional evidence and argument in support of his claim.  

The Board notes that the Veteran submitted a Form 9 in October 2017 to appeal claims for increased ratings for tinnitus and degenerative arthritis of the thoracolumbar spine, and entitlement to individual unemployability due to service-connected disability (TDIU).  However, the Board is not taking jurisdiction on these issues at this time since these claims have not been certified to the Board.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A May 2012 Joint Service Records Research Center (JSRRC) letter stated that it determined that the information required to corroborate the Veteran's stressful events was insufficient to conduct a search of military databases and archives.  The May 2012 JSRRC letter also indicated that there is no evidence that the Veteran served in a hostile zone while in service.

However, in a June 2017 affidavit, the Veteran recounted in more specific detail his in-service stressors.  He stated that while stationed onboard a United States Coast Guard Cutter named Bear, he experienced anxiety constantly.  The Veteran stated that he always felt that he was under some sort of pressure, noting that he performed a number of different duties while onboard, including being a member of a boarding party.  He stated that during one incident in particular, he was part of a crew that boarded a Haitian ship after he had received word that there was a hostile with a gun aboard the ship.  The Veteran stated that he was extremely fearful for his life, and that he thought that he might be killed by the hostile.

The Veteran stated that when he was not part of the boarding party, his role was to lower the smaller boats that carried the boarding party.  He stated that this task also caused him a great deal of anxiety because he was holding his shipmates' lives in his hands.  He stated that one wrong move and he might lower them in to the sea at the wrong angle, causing their boat to capsize into the water.  The Veteran also stated that he remembered hearing stories from other service members about Haitian boats capsizing because there were far too many people trying to escape Haiti on board.

The Veteran stated that during another incident aboard the Coast Guard ship, he was awakened in the middle of the night by the sound of alarms going off, informing the crewmembers to brace for impact.  The Veteran stated that their ship had gotten into an altercation with a Haitian ship, and the Haitian ship was trying to ram the Coast Guard ship.  The Veteran stated that he thought he was going to die and that he still wakes up at night remembering the sound of the alarm and fearing for his own life.  

The Veteran stated that, on another occasion, he saw a convoy of Soviet Union ships passing close to their waters.  He stated that the Soviet Union ships lit the Coast Guard ship up and prepared to fire on the Coast Guard ship.  The Veteran stated that he thought that he was going to die right then and there.  He stated that luckily nothing ended up happening, but that he never forgot that feeling.

In an August 2017 private psychological examination, the Veteran stated that he experienced an additional stressor of having to return Haitians from being out to sea and back to Haiti where they were subject to horrible living conditions and possible punishment for trying to flee.

Finally, review of the claims file did not reveal an April 2012 buddy statement allegedly corroborating the Veteran's account of in-service stressors.  See September 2017 correspondence.  

Since these specific stressors may be essential in corroborating the Veteran's claim, attempts to acquire evidence to corroborate the Veteran's stressors must be undertaken.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and his representative to request that they resubmit an April 2012 Buddy Statement corroborating the Veteran's in-service stressors that the Veteran's representative referenced in September 2017 correspondence to VA. 

2. The AOJ should undertake any necessary development to independently verify the Veteran's described in-service stressors from January 1987 to April 1990 while serving on the United States Coast Guard Cutter, Bear, to include the following:  (1) lowering into the sea small boats with persons onboard that were in danger of capsizing; (2) boarding a Haitian ship with an armed hostile person onboard; (3) being rammed by a Haitian-hijacked freighter; (4) encountering Soviet Union ships "lighting them up" and "ready to fire;" and (5) returning Haitians from being out to sea and back to Haiti where they were subject to horrible living conditions and possible punishment for trying to flee.

Such verification efforts should include contacting the National Personnel Records Center (NPRC), the U.S. Army and Joint Service Records Research Center (JSRRC), or any other agency deemed appropriate.  Any additional action necessary for independent verification of the alleged stressors, including follow-up action requested by the contacted entity, should be accomplished. 

3. If the search for corroborating information leads to negative results, the AOJ should notify the Veteran, explain the efforts taken to obtain this information, and describe any further action to be taken.  If any described stressor lacks sufficient information for verification purposes, such should be noted in a formal finding.

4. If any stressor is corroborated, then after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination by an appropriate examiner to determine the nature and etiology of his current acquired psychiatric disorder.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail. 

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries: 

a)  The examiner should identify with specificity any acquired psychiatric disorder that is currently manifested, or that has been manifested at any time during the appeal period (2011 to present).

The examiner should address the August 2017 diagnoses of PTSD, severe alcohol use disorder, and major depressive disorder, recurrent, moderate, with anxious distress. 

b)  For PTSD that is currently shown or that has been manifested at any time during the appeal period, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active military service.

c)  For each acquired psychiatric disorder other than PTSD that is currently shown or that has been manifested at any time during the appeal period, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active military service.

The examiner should identify the particular stressor upon which any diagnosis is predicated to include the following:  (1) lowering into the sea small boats with persons onboard that were in danger of capsizing; (2) boarding a Haitian ship with an armed hostile person onboard; (3) being rammed by a Haitian-hijacked freighter; (4) encountering Soviet Union ships "lighting them up" and "ready to fire;" and (5) returning Haitians from being out to sea and back to Haiti where they were subject to horrible living conditions and possible punishment for trying to flee.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

5. After the above development has been completed, readjudicate the claim.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

